                Case 1-20-40381-nhl            Doc 62       Filed 11/17/20         Entered 11/17/20 10:07:47




                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF NEW YORK

In re Clav Riverview LLC                                                        Case No. 1-20-40381
     Debtor                                                          Reporting Period: 07/01/2020-07/31/2020

                                                                    Federal Tax I.D.# XX-XXXXXXX

                                    SINGLE ASSET REAL ESTATE COMPANIES


    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reportsfor Rochester and Buffalo Divisions of Western District ofNew York are due 15 days after the end of
    the month, as are the reportsfor Southern District ofNew York.)

    REQUIRED DOCUMENTS                                                    Form No.          Document      Explanation
                                                                                             Attached     Attached
    Schedule of Cash Receipts and Disbursements                     MOR-1 /RE)
    Bank Reconciliation (or copies of debtor's bank                                              X
    reconciUationsI                                                 MOR-I (CON'TI
       Copies of bank statements                                                                 X

       Cash disbursements iournals
    Statement of Operations                                         MOR-2 fRE)                   X
    Balance Sheet                                                   MOR-3(RE)
    Summary of Unpaid Post-petition Debts                           MOR-4(RE)                     X
      Copies of tax returns filed during reporting period
    Rent Roll                                                       MOR-5(RE)
    Payments to Insiders and Professional                           IVlOR-6 (RE)
    Post Petition Status of Secured Notes, Leases Payable           IVIOR-6 (RE)
    Cash Flow Projection                                            IVIOR-7(RE)
    Debtor Questionnaire                                            MOR-8(RE)                    X

    I declare under penalty of peijury(28 U.S.C. Section 1746)that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    Signature of Debtor /s/ Clav Riverview LLC                                                           Date


    Signature of Authorized Individual* /s/ Bo Jin Zhu                                                   Date. 11/16/2020


    Printed Name of Authorized Individual Bo Jin Zhu. Manager                                            Date


    *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
    partnership; a manager or member if debtor is a limited liability company.




                                                                                                                        FORM MOR(RE)
                                                                                                                               2/2008
                                                                                                                         PAGE 1 OF 12
             Case 1-20-40381-nhl                      Doc 62           Filed 11/17/20               Entered 11/17/20 10:07:47




In re Clav Rivervicw LLC                                                               Case No. 1-20-40381
     Debtor                                                                Reporting Period: 07/01/2020-07/31/2020

                                           BANK RECONCILIATIONS
     CoDtinuation Sheet for MOR-I
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                    Operating

    BALANCE PER BOOKS


     BANK BALANCE                           53.55
     {+)DEPOSITS IN TRANSIT Q
    (ATTACH LIST)
     (-) OUTSTANDING                        0
     CHECKS(ATTACH LIST):
     OTHER (ATTACH                          0
     EXPLANATION)


     ADJUSTED BANK                          53.65
     BALANCE *                             I
     •"Adjusted Bank Balance" must equal "Balance per Books"

    IDEPOSITS IN TRANSIT                   I            Date




    ICHECKS OUTSTANDING




     OTHER
       n/a




                                                                                                                          FORM MOR-1(CONT)
                                                                                                                                      2/2008
                                                                                                                                PAGE 3 OF 12
              Case 1-20-40381-nhl                          Doc 62       Filed 11/17/20                Entered 11/17/20 10:07:47




In re Clay Riverview LLC                                                              Case No. 1-20-40381
     Debtor                                                                  Reporting Period: 07/01/2020-07/31/2020



                                         STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


     INCOME                                                                                          MONTH            I CUMULATIVE-FILING I

     Rental income
     Additional Rental Income
     Common Area Maintenance Reimbursement
     Total Income (attach MOR-5(RE) Rent Roll)
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Cleaning and Maintenance
     Commissions
     Officer/Insider Compensation*
     Insurance
     Management Fees/Bonuses
     Office Expense
     Other Interest
     Repairs
     Supplies
     Taxes - Real Estate
     Travel and Entertainment
     Utilities
     Other (atlach schedule)
     Total Operating Expenses Before Depreciation
     Depreciation/Depletion/Amortization
     Net Profit(Loss) Before Other Income & Expenses
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit(Loss) Before Reorganization Items
     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see

     Gain (Loss) from Sale of Property
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit(Loss)
     '"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                              FORM MOR-2(RE)
                                                                                                                                                       2/200S
                                                                                                                                                 PAGE 4 OF 12
Case 1-20-40381-nhl                             Doc 62              Filed 11/17/20     Entered 11/17/20 10:07:47




                                                                             v'A'; )   = •■




          ;; •   . \ ; • ■   t It.     ■ '.

      %                 t v.* •• «-




                                                                                                                            I ■          , •,    !.
                                                             .•7.
                                                                                                                            ;."             r-.-.




                                       a... .                                                             ■ "          '. -St!::
                                      Ai
                                      .i;...
 i--"                                                        ! :•                                     •           'A                 ,

 r
 f.
                                       ■A/-.

                                      .■L-.
 1 ...                                4.--
                                       :j!i
                                                         --V-


                                                             n*

                                      . i'

                                       •'4
                                                              4
                                       !>?




                                                     '"■■t
                                      -'i            '   V




                                                         Ji
                                                                     *»




                                                                                                 ' 5 J •'■ *; V        '.         '/l ;)f

                                      4Z''                    'v

                                      jil.
                                          5



                                      "'44
 }::
 i
                                                         "":.r'
                                                         • .i.v.
                                                                                                                                    y,     y,-



 r

 L                                     I'l               :l::
            Case 1-20-40381-nhl                 Doc 62        Filed 11/17/20            Entered 11/17/20 10:07:47




In re Clay Riverview LLC                                                    Case No. 1-20-40381
     Debtor                                                       Reporting Period: 07/01/2020-07/31/2020

     BREAKDOWN OF"OTHER"CATEGORY


     OTHER OPERATIONAL EXPENSES
     n/a




     OTHER INCOME

     n/a



     OTHER EXPENSES

     n/a



     OTHER REORGANIZATION EXPENSES
     n/a




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest eamed on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding,should be reported as a reorganization item.




                                                                                                                   FORM MOR-2(RE)
                                                                                                                            2/200S
                                                                                                                      PAGE 5 OF 12
                                    Case 1-20-40381-nhl                    Doc 62      Filed 11/17/20            Entered 11/17/20 10:07:47




                                                   In re           Clay Riverview LLC                             Case No. 1-20-40381
Debtor                                                            Reporting Period: 07/01/2020-07/31/2020



                                   SUMMARY OF UNPAID POST-PETITION DEBTS



                                                                                       Number of Days Past Due
                                                        Current           0-30          31-60          61-90          Over 91        Total

Mortgage                                                                                                                        0
Rent                                                                                                                            0
Secured Debt/Adequate Protection                                                                                                $7,853,321.
Payments                                                                                                                        20
Professional Fees
Real Estate Taxes
Other Post-Petition debt (list creditor)         r'.'




Total Post-petition Debts                                                                                                       $7,853,321.

Explain how and when the Debtor intends to pay any past due post-petition debts.
 Upon sale of real property owned by a subsidiary




                                                                                                                                              FORM MOR-4(RE)
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE a OF 12
            Case 1-20-40381-nhl              Doc 62       Filed 11/17/20        Entered 11/17/20 10:07:47




In re Clav Riverview LLC                                               Case No. 1-20-40381

        Debtor                                               Reporting Period: 07/01/2020-07/31/2020



                                           DEBTOR QUESTIONNAIRE

       Must be completed each month. If the answer to any ofthe                         Yes            No
       questions Is ''Yes**, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transterred outside the normal course of                       X
       business this reporting period?
       Have any tunds been disbursed tfom any account other than a debtor                          X
       in possession account this reporting period?
       Is the Debtor delinquent in the timely filing ofany post-petition tax                       X
       returns?
       Are workers compensation, general liability or other necessary
                                                                                                   X
       insurance coverages expired or cancelled, or has the debtor received
       notice ofexpiration or cancellation ofsuch policies?
                                                                                                   X
       Is the Debtor delinquent in paying any insurance premium payment?
       Have any payments been made on pre-petition liabilities this reporting                      X
       period?
       Are any post petition receivables(accounts, notes or loans)due tfom                         X
     related parties?
   8 Are any post petition State or Federal income taxes past due?                                 X
   9 Are any post petition real estate taxes past due?                          X
  10 Are any other post petition taxes past due?                                                   X

                                                                                                   X
  11
       Have any pre-petition taxes been paid during this reporting period?
  12 Are any amounts owed to post petition creditors delinquent?                                   X
     Have any post petition loans been been received by the Debtor tfom                            X
  13
     any party?
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                     X
     Is the Debtor delinquent with any court ordered payments to attorneys                         X
  15
     or other professionals?
     Have the owners or shareholders received any compensation outsideof                           X
  16
       the normal course of business?




                                                                                                            FORM MOR-8(RE)
                                                                                                                     2/2008
                                                                                                              PAGE 7 OF 12
     Case 1-20-40381-nhl                        Doc 62         Filed 11/17/20                Entered 11/17/20 10:07:47
                                                        .4''




    j^Bank
                Amenta's Most Ginvenient Bank*
                                                                         STATEMENT OF ACCOUNT



      CUY RIVERVIEW LLC                                                  Page:                                        1of2
      8710 QUEENS BLVD R.1                                               Statement Period:         Jul 01 2020-Jul 31 2020
       ELMHURSTNY 11373                                                  Oust Ref#:                 4377289082-039-E-"*
                                                                         Primary Account #:                 437-7289082




   Upcoming REG CC Changes Effective July 1, 2020
   Reminder; We have updated our policy to comply with the upcoming Regulation CC Changes. TO Banks Funds Availability
   poii^ Will continue to make $100 available Immediately at the time of deposit & the remaining funds will be available by the end
   of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, wo will make an
   additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For addilional
   intormation. please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
   Agreement, available at ld.com
   Chapter 11 Checking
   CLAY RrVERVIEW liC
                                                                                                        Account U 437-7289082


  ACCOUNT SUMMARY
  Beginning Balance                             43.65                          Average Collected Balance                     43.65
  Ending Balance                                                               Interest Earned This Period                    0.00
                                                43.65                          Interest Paid Year-to-Date                     0.00
                                                                               Annual Percentage Yield Earned              0.00%
                                                                               Days in Period                                   31



 No Transactions this Statement Period




•800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
M FDIC Inwred
          |   rp Bonk, NA.I    Houcine Lcmtor
                                Case 1-20-40381-nhl                       Doc 62          Filed 11/17/20                Entered 11/17/20 10:07:47
                on this statement.                                                                                                           Balanc*
                                                                         2. List below the amount of deposits or
                                                                            credit transfers which do not appear                                                                     "m
                Subtract any automatic payments,                                                                                                                                     M
                transfers or other electronic with                          on this statement. Tola! the deposits                     6
                                                                                                                                              Total       ♦
                drawals not previously recorded.                              and enter on Line 2.                                           Oepoafts

                Add any interest earned if you have                     3 Subtotal by adding lines 1 and 2.
                an interest-bearing account.                                                                                          O
                Add any automatic deposit or                            4 List below the total amount of                                  Sub Total
                overdraft line of credit.                                     withdrawals that do not appear on
                                                                              this statement. Total the withdrawals
               Review all withdrawals shown on this
               statement and check them off in your                           and enter on Line 4.                                    O
                                                                                                                                              Total
               account register.                                                                                                      Withdrawrala
                                                                        5 Subtract Line 4 from 3. This adjusted
               Follow instructions 2-5 to verify your                         balance should equal your account
               ending account balance.
                                                                              balance.                                              e Adjusted
                                                                                                                                          Balance


             e
             OEPOaira not
             ONerATBueNT
                                     DOLLARS 1 ctKre                    WTHDRAWALO NOT       DOLLARS         CENTS              WITHDRAWALS NOT         DOLLARS         CENTS
                                                                                                                                                                                          >1
                                                                        ON STATEMENT
                                                                                                                                ONeTATEMENT




            Total OeposKsj                               e
                                                                                                                                 ToUi
                                                                                                                                 Withdrawals
                                                                                                                                                                             0

                                ACCOUNTS ONLY          IN CASE OF ERRORS OR
        QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                      ^gJlJjNSUMER LOAN ACCOUNTS ONLY                         BILLING RIGHTS
                                        •<««ronc               or                   i,        In case cT Errors or Oueskoru Aboul Vour Bit
       Ofwt onyoutbtnh              or roe^i ttlatmg to or. «i0ctrof«c Iwwj
                  #10 book invnedisiafy- si 9^ pbooo nurr^ UM v\ f>s from cl youf             « you thmk yoix wi»vwor'fl. or « you r»»M rwg hforrngym aboul s Vmsacbory on
       Statbmani or mtii# to;                                                                 your bd. wrtg us al P.O Bo« 1377. Uw«(cn. u«ng 042*>1377 as s«on as
       TO BanJc, N.A.,Deposit Operations Dept. P.O. Box 1377. Lewltlon                        ^bg Wa mu« hgar ♦'om you no laigr e>an sbdy (60) Oays ahar we tgr* you
      Maine 0424S.1377
                                                                                              FIRST bil oti which toa grror or proWtm spoaared. You canyglgehona us.butdtfno
                                                                                              SO wH net crresgr>g your rtohts. h yg^r tgogr. ^g us to* (otOMng Mormatm:
      Wg mi,« ftggr from >co no Uter ffrgn jocty {60} CJtcrvj»' bays gfrw      >Ou tig
     ilrjl Walomont upon uTacft tn« grror or probigm «r« gppggrM. Wn«o coniseting et#                Yoix r»amg snd account number.
     Bar*, piggsg expleri gs elg»fV w you can         ytu baievg iNgrt e sn onv or *hy               The doSar amount ol thg susoectad gnv.
                                                                                                     pgscnbg ff-g error ar>d aipian. if yM can. why you believg etgre » m ernir
     moreMormateft 9 nggded. PiMsg ndudg-                                                            B you r>gtd more mformaton. descntie Ihe Sem you ere unsure sbouL
        •   Youfngmesf^eocoonlftun^gr.                                                        You do rot ha'«g le pay any amount In question whsg we are nvgstgiting. but you
         A eg$cnp<ion o(ftg error v frsnsacbon you arc unsixe about                          are S6S obbgaieo to pay ihe pans ol your bu that are not n quesbm. Wtue we
       - The Mar amount and dale of Cie mpected error.                                       invesbgale your Quesbm. we caiv^ot ret>on you as dekrvquem or take any Bdon to
   Whan making a verbal nqury, the BarSt may ask thai you send us your corrviaiftt ki        coUect the amount you quesbon.
   >mtrig wtfiin isn(10} busiryess days altar the frst telQphont cel.                        FINANCE CHARGES: Aithoush Ihe Bank uses toe Oa>v Balance metood to caicuiete
  We        nrestigale your com^im and we correct my error prompUy Hwetaiierrvre             toe Hctarce charge on your Mortey^ne/Qierdrsft Protection account (the term *00?"
  than tan (JOJ business days 10 do tiKs. we mH credt your account fer the                   or 00* refers to Orerd'aft Protection), toe Bat* disctoses the Average Oa*y ftsienfn
 amounf you think is in error, so (hat you have the use ol ne rrwiey dunng the tkne it       on the pehode staiemeri as an easier metood fer ycu to calculate the fmertoo
 takes to compieie cur invesbgabon.                                                          charge The finarce Charge begns ie accrue on toe date advances ar.d otov d^ts
                                                                                             are posted to your account and wt eontnue until toe balance has i>een psto in feR.
 INTEREST NOTICE
                                                                                             To compute toe flr\ance charge, muiupv *>8 Average Da.v B»'ar>ce limes toe Days to
Toeal interesf crediled by the Bank to you riis year mS be reported by the Bar* to toa       Penod imes the Daily Periofle Rate (as tsted n toe Account Sunrnary section on
totemai Revenue Service arid State tax authofibas. ThternourUtobaraportedwttbe               the front of too statement). The Average Oeiy Ba'ence is ca'cuiaied by adijrng toe
reported separately to you by toe Benk.                                                      balance for each day of toe bifir>o cycle. Wgn dwidng the total balance by toe number
                                                                                             of Days in toe Bi'ir^g Cyde. The da>y bdance is toe ba'ence for toe day after
                                                                                            advances have been added ana paynvents or credits have been subtracted plus or
                                                                                            minus any other adjustments that might have occurred that day. There Is no grace
                                                                                            penod during which no ^ance charge accrues. Firwioe charge adjustments are
                                                                                            included in your total finance charge.
